Citation Nr: 0713053	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, including as secondary to service-connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for organic heart 
disorder, to include hypertension, including as secondary to 
service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1950 to 
September 1953.  His awards and decorations included the 
Korean Service and 1 Star and China Service.  His military 
specialty was in the medical service, with duties analogous 
to a Physician's Assistant.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In November 2005 
the Board remanded the issues for further development.  


FINDINGS OF FACT

1.  The competent and probative evidence does not show that 
the veteran's gastrointestinal disability is related to 
service or to a service-connected disability in any way.

2.  The competent and probative evidence does not show that 
veteran's organic heart disorder to include hypertension is 
related to service or to a service-connected disability in 
any way.


CONCLUSIONS OF LAW

1.  The veteran's gastrointestinal disability was not 
incurred in or aggravated by the veteran's active duty 
service, nor is the gastrointestinal disability proximately 
due to or the result of a service-connected disability, nor 
may peptic ulcer disease be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.309, 3.310 (2006).

2.  The veteran's organic heart disorder to include 
hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been so incurred, nor is the disorder proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

The discussions in the March 2001 and February 2006 VCAA 
letters have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the VCAA letters, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised how to help in the developing of his claim and where 
he could send any relevant information.  The Board believes 
that a reasonable inference from such communication is that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, complete 
compliance with VCAA notice requirements appears to have been 
after the rating decision on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirements was harmless error for the reasons specified 
below.

In the March 2001 and February 2006 VCAA letters, the RO 
informed the appellant of the applicable laws and 
regulations regarding these claims, the evidence needed to 
substantiate such claims, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The Board also finds that all 
necessary development has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  
Neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
veteran also had the opportunity to provide sworn oral 
testimony at a hearing at the RO.  In sum, the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim for service 
connection.  Additional efforts to assist or notify him 
would serve no useful purpose. Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal in a November 2006 supplemental 
statement of the case, the appellant was provided with notice 
of what type of information and evidence was needed to 
establish a disability rating and an effective date for a 
disability.  Although the format is not compliant with 
notification processes, the Board finds no prejudice to the 
veteran in proceeding with the present decision since the 
instant claims are being denied herein, and, therefore, no 
disability ratings or effective dates will be assigned.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as peptic ulcer disease or cardiovascular disease, 
including hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Court has consistently stated that 
"temporary or intermittent flare-ups ... of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation ...' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

After a review of all of the evidence in the claims files, 
the Board finds that the most probative medical evidence does 
not demonstrate that the veteran's organic heart disorder, to 
include hypertension, and gastrointestinal disability are due 
to service or to his service-connected PTSD in any way.  
Service medical records are negative for these disorders.  
The file consists of voluminous medical evidence dating from 
the 1960s to the 2000s and consisting of private and VA 
hospital and treatment records for the veteran's heart 
disorder, hypertension and gastrointestinal disability.  By 
way of historical background, a June 1974 private medical 
record noted a probable shallow ulcer, lesser curvature 
prepyloric gastric ulcer.  A December 1985 report showed that 
a peptic ulcer on gastroscopy was identified in 1984.  A 
January 1987 report noted 3 gastric ulcer erosions.  
Diagnoses dated in January 1988 and May 1992 showed coronary 
artery disease and hypertension.  The veteran underwent heart 
catheterizations in January 1988, October 1993 and apparently 
in 1994 and 1997.  In January 2002 he had a triple coronary 
artery bypass.  In April 2005 he underwent an upper 
gastrointestinal endoscopy and esophageal dilation and 
colonoscopy with multipolar electrocoagulation.  

The veteran maintains that his heart disorder/hypertension 
and gastrointestinal disability are due to his service-
connected PTSD.  However, for the reasons and bases discussed 
below, the Board finds that the most competent and probative 
evidence does not establish that service connection is in 
order.  The Court has held that it is the Board's duty to 
determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and an 
opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

The evidence that supports his contention includes various 
documents, including  a February 1996 VA psychological 
evaluation, an August 1999 and a November 2000 VA medical 
record, a November 2001 examination report and an April 2003 
letter from a private doctor.  The February 1996 examination 
indicated that the veteran's coping mechanism is likely to 
somaticize his stress, resulting in numerous physical 
ailments, which are consistent with his history of ulcers, 
hypertension and coronary artery disease.  The evaluation was 
signed by a psychology intern and staff psychologist.  The 
August 1999 and November 2000 VA medical suggested a link 
between the claimed disorders and stress.  In the April 2003 
letter the veteran's private doctor opined that his stomach 
ulcer is "definitely" related to his PTSD.  In light of 
other medical evidence in the claims folder discussed below, 
the Board finds this medical evidence to be of limited 
probative value.  The February 1996 examination focused on 
evaluation the veteran's mental state and merely noted a 
possible connection with his claimed physical disorders.  
Similarly, a December 1998 VA psychiatric examination report 
led to a diagnosis of psychological factors affecting 
physical condition.  The August 1999 VA medical record is an 
added comment indicating a relationship between the veteran's 
angina and mental stress.  The 2001 examination was phrased 
as a possibility, and as such, is an equivocal nexus 
statement.  As for the April 2003 letter, the private doctor 
provided a statement that the veteran's stomach ulcer is 
related to PTSD but did not offer any explanation or 
rationale to support his opinion.  

Clearly, this aforementioned evidence raises the possibility 
of a relationship between the claimed disorders and the 
service-connected psychiatric disability.  In light of the 
questionable medical opinions that were proffered either in 
terms of "may or may not" (that is, a possibility) or 
without the benefit of the veteran's entire history and/or 
without rationale or explanation regarding conflicting 
factors that challenged the conclusion reached, or by 
professionals whose area of expertise was limited in nature, 
the Board requested an opinion by the relevant specialists in 
the particular areas who could review the entire record and 
formulate an opinion based on all the facts.  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.   See Reonal v. Brown, 5 Vet.  App. 
458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  

Thus, the veteran had VA examination in July 2006 which 
rendered a medical nexus opinion with thorough discussion and 
rationale regarding the etiology of the veteran's heart 
disorder/hypertension and gastrointestinal disability.  The 
examiner initially noted that the 7-volume case had been 
reviewed.  The July 2006 VA examination in presenting the 
veteran's history as apparently noted by the veteran 
indicated that he has had hypertension for 20 to 25 years.  
The examiner explained that the veteran's history of elevated 
cholesterol would conclude that his hypertension is essential 
and probably inherited, as is his hypercholesterolemia, 
possibly exacerbated by diet.  The examiner opined that 
although acute stress can exacerbate underlying coronary 
disease, the underlying etiology of the veteran's 3-vessel 
coronary disease is not due to PTSD.  The veteran has a 
strong family history of coronary artery disease and it is 
more likely than not that his coronary artery disease 
emanated from risk factor such as family history, high blood 
pressure and high cholesterol than due to PTSD.  As for the 
veteran's gastrointestinal disability, the veteran stated 
that his abdominal complaints began during service when he 
was sexually assaulted.  In reviewing the veteran's medical 
history, the examiner noted that a portion of his sigmoid was 
removed for bleeding diverticulitis in 1997.  In summarizing 
the veteran's disability it was noted that the he has had 
several gastrointestinal diagnoses including diverticulitis, 
gastric ulcers and duodenal ulcers and positive h. pylori 
treated with triple-antibiotic.  The examiner opined that it 
is less likely than not than any of the veteran's 
gastrointestinal disorders are caused by his PTSD, though 
ulcer disease can be exacerbated by stress.  The examiner 
explained that data suggest peptic ulcers are more related to 
h. pylori, an infectious agent, diverticulitis is promoted by 
constipation, and esophageal reflux is not a stress-related 
disease.  The examination concluded that the veteran's peptic 
ulcer disease, gastric ulcer and diverticulitis do not appear 
to be service-connected, did not occur while the veteran was 
in the military and are less likely than not related to his 
PTSD.  

Similarly the Board also observes that another examiner 
during the November 2001 VA examination addressed multiple 
factors that were involved with the veteran's claimed 
disorders.  Initially, the veteran apparently reported a 
history of hypertension since the mid-1960s.  The examiner 
noted that it is believed that his heart disease is secondary 
to his hypertension and not his PTSD.  The veteran also 
apparently reported a stomach ulcer that developed between 
1950 and 1960.  The examiner indicated that it was not 
thought that the veteran's ulcer, hemorrhage or 
gastroesophageal reflux was due to PTSD.  He attributed high 
cholesterol as the factor and cause of the veteran's 
arteriosclerotic heart disease.  The diagnoses were the 
following: arteriosclerotic heart disease with angina, 
several areas of coronary arteriosclerosis, not due to PTSD, 
but due to hypertension, high cholesterol and other causes; 
essential hypertension not due to PTSD; gastric ulcer which 
is still active and has bled twice, which is not due to PTSD 
but there is a possibility of some aggravation with stress; 
gastroesophageal reflux disease which is not related to PTSD; 
diverticulitis of the colon which is not due to PTSD.  The 
Board notes that while this examiner suggested that there is 
a possibility of the veteran's gastric ulcer being aggravated 
by stress, this does not rise to the level of an opinion 
reflecting a 50% or higher degree of probability that the 
veteran's PTSD aggravated his gastric ulcer.  Furthermore the 
examiner clearly stated that the gastric ulcer is not due to 
PTSD.  

The Board attaches significant probative value to the 
November 2001 and July 2006 VA opinions, as they are well 
reasoned, detailed, consistent with other treatment reports 
of record and provide articulated rationales for the 
conclusions reached.  See Owens v. Brown, 7 Vet. App. 429 
(1995) (the Board is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so).   
Both medical doctors examined the veteran and concluded that 
his heart disorder/hypertension and gastrointestinal 
disability are not due to his service-connected PTSD.  
Further, the 2006 VA examiner concluded that there was no 
relation to between the claimed disorders to service or 
service-connected disability in any way.  Additionally, the 
2006 examiner had the opportunity to identify if more than a 
temporary flare-up (or exacerbation) of the claimed organic 
diseases versus a permanent increase in disability is 
connected with PTSD. The 2006 examiner ruled out aggravation 
regarding both disabilities.  Thus, although there is some 
post-service medical evidence attributing, or possibly 
attributing, the veteran's heart disorder/hypertension and 
gastrointestinal disability to his service-connected PTSD, it 
is outweighed by the most current, competent and highly 
probative evidence as provided by the VA examiner as set 
forth above.  

In light of the above analysis, there is no competent 
evidence establishing that the veteran has a heart 
disorder/hypertension or gastrointestinal disability due to 
service.  His disorders appear to have arisen many years 
after service.  Any reference to service is merely history as 
reported by the veteran and not corroborated by objective 
documentation.  Accordingly, service connection on a direct 
or presumptive basis is not in order.  There is competent 
evidence in the form of the November 2001 and July 2006 VA 
examinations indicating that the veteran's heart 
disorder/hypertension and gastrointestinal disability are not 
proximately due to or the result of his service-connected 
PTSD.  The 2006 VA examiner found no aggravation as legally 
defined.  Evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required to establish an 
increase in disability.  Cf. Davis v. Principi, 276 F. 3d 
1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Therefore, there is a preponderance of 
the evidence against the veteran's claims. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to both issues.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


